Citation Nr: 1538865	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral wrist and ankle disabilities, claimed as rheumatoid arthritis of the wrists and ankles.

2.  Entitlement to a disability rating in excess of 40 percent for right wrist Kienbock's disease with status post lunate replacement arthroplasty and scar.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to June 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision denied service connection for arthritis, and it denied a rating in excess of 20 percent for the Veteran's service-connected right wrist disability.  A subsequent January 2011 rating decision increased the Veteran's rating to 40 percent, effective the date of his claim.  As the Veteran resides in Georgia, the Atlanta RO has jurisdiction over his case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's March 2011 substantive appeal, he requested a video conference hearing before a member of the Board.  Following an October 2014 supplemental statement of the case, the Veteran submitted a second substantive appeal.  On this second appeal, the Veteran requested a hearing before a member of the Board to be held in Washington, DC.  In an effort to determine what type of hearing the Veteran desires, VA sent a hearing clarification letter in April 2015; the Veteran did not reply to this letter.

Regardless, the Veteran has now requested a hearing, and no such hearing has been held or scheduled.  Thus, the Board will remand the Veteran's claims in order that he may be scheduled for his requested hearing.  As the Veteran resides in Georgia, the Board will instruct the RO to schedule the Veteran for a video hearing in accordance with his original substantive appeal.  If the Veteran prefers a hearing in Washington, then he may request such a change.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at an appropriate VA facility in accordance with the docket number of the Veteran's appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



